Case 2:18-cv-10188-AG Document 48 Filed 10/01/19 Page 1of2 Page ID #:1003

District CASE NO. 2:18-CV-10188-AG

IN THE UNITED STATES CENTRAL DISTRICT OF CALIFORNIA
SANTA ANA DIVISION

 

STEVEN MARK ROSENBERG,
PLAINTIFF-APPELLANT
V.
DEFEFENDANTS-APPELLEES

DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR ALLIANCE
BANKCORP MORTGAGE BACKED CERTIFICATE SERIES 2007-0A-1, MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC, OCWEN LOAN SERVICING, LLC;

 

TO ALL DEFENDANTS-APPELLEES: NOTICE OF ERRATA: DOCKET NUMBER 47/
Correction ONLY to Docket Description/ No Change to Filed Document itself

 

On Appeal from the United States Bankruptcy Court for the Central District
of California, San Fernando Valley
AP Case # 1 :17-ap-01096-vk
Hon. Judge Andrew J. Guilford

 

Steven Mark Rosenberg, In Pro Per
106 1/2 Judge John Aiso Street
PMB # 225

Los Angeles, CA 90012

Tel. 310.971.5037
Founder@PuttingElderslst.org

Notice of Errata- Docket Number 47 Pacer Description
Case 2:18-cv-10188-AG Document 48 Filed 10/01/19 Page 2 of 2 Page ID #:1004

NOTICE OF ERRATA

Plaintiff/Appelant, Steven Mark Rosenberg respectfully brings to attention of all Parties

the following correction: ;
The filed document logged as Docket #47 on September 30, 2019 is correct.
There was however an inadvertent error during the ECF/CM filing input process. OCWEN

Loan Servicing, LLC is not the filing party_as now indicated in the Docket description. The last

sentence should be read to delete OCWEN Loan Servicing / Plaintiff/Appellant and in its place

be read that Steven Mark Rosenberg as Plaintiff/Appellant filed Docket Number 47.

Dated: October 1, 2019.

Dion Poh ferorbe

te
Steven Mark Rosenberg 0

Notice of Errata- Docket Number 47 Pacer Description
